





Exhibit 10.11

AMENDMENT TO CONVERTIBLE DEBENTURES

This AMENDMENT TO CONVERTIBLE DEBENTURES (this “Amendment”) by and among, VAST
EXPLORATION, LLC, a Texas limited liability company (the “Holder”), whose
address is 10119 W. Lariat Lane, Peoria, AZ 85383; and JAYHAWK ENERGY, INC., a
Colorado corporation (the “Company”), whose address is 611 E. Sherman Avenue,
Coeur d’Alene, Idaho 83814. 

RECITALS:

WHEREAS, the Vast Exploration, LLC is the Holder of certain 10% Senior Secured
Convertible Debentures (the “Convertible Debentures”) of various dates issued by
the Company and described in further detail below.

WHEREAS, the Holder and the Company have agreed to amend those certain
Convertible Debentures as of the date of this Amendment.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
acknowledged, the Holder and the Company agree as follows:



1.

Section 4(b) “Conversion Price” located in each of the Convertible Debentures
described in Paragraph 1(a)(i-iv) below and in further detail on Exhibit A shall
be amended to $.01 per share for the entire amount of principal balances
outstanding, as of the date of this Amendent, on the Convertible Debentures:






a.

List of Amended Convertible Debentures. Each of the following Convertible
Debentures were issued in a series of offerings to Alpha Capital Anstalt, Ellis
International Ltd., Lane Ventures, Inc., and Momona Capital. In total there are
sixteen (16) Convertible Debentures being amended by this Amendment and
described in further detail on Exhibit A attached hereto. For the avoidance of
doubt it is the parties’ intent to amend all sixteen (16) Convertible Debentures
in the manner described above in Paragraph 1:






i.

“10% Senior Secured Convertible Debenture Due December 11, 2009”






ii.

“10% Senior Secured Convertible Debenture Due December 14, 2009”






iii.

“10% Senior Secured Convertible Debenture Due December 14, 2011”






iv.

“10% Senior Secured Convertible Debenture Due October 18, 2012”






2.

Section 5(b) “Subsequent Equity Sales” located in each of the Convertible
Debentures, any reference to the “Base Conversion Price” and “Dilutive Issuance”
(as set forth in the Convertible Debentures) and any other provision that
triggers derivative accounting principles under Generally Accepted Accounting
Practices (collectively the “Derivative Provisions”) in any Convertible
Debenture documentation, including, without limitation all corresponding
Securities Purchase Agreements are hereby deleted in their entirety.





--------------------------------------------------------------------------------












3.

No other provisions of the Convertible Debentures, as they exist as of the date
of this Amendment, are being amended.




THIS AMENDMENT IS EFFECTIVE as of the 30th day of April, 2015.

 

 

 

 

For and on behalf of:

 

 

 

HOLDER – VAST EXPLORATION, LLC

 

                      /s/ Scott Mahoney

 

Signature:                                                            

 

Name: Scott Mahoney

 

Title: Managing Member

 

 

 

 

 

 

 

For and on behalf of:

 

 

 

JAYHAWK ENERGY, INC.

 

                        /s/ Kelly Stopher

 

Signature:                                                            

 

Name: Kelly Stopher

 

Title: Interim President & CEO

 

 






































--------------------------------------------------------------------------------







EXHIBIT A

1.

“10% Senior Secured Convertible Debenture Due December 11, 2011” issued to Alpha
Capital Anstalt on 12/11/09 with an original face value of $159,250




2.

 “10% Senior Secured Convertible Debenture Due December 14, 2011” issued to
Alpha Capital Anstalt on 12/30/09 with an original face value of $315,747




3.

“10% Senior Secured Convertible Debenture Due December 14, 2011” issued to Alpha
Capital Anstalt on 04/21/10 with an original face value of $415,747




4.

“10% Senior Secured Convertible Debenture Due October 18, 2012” issued to Alpha
Capital Anstalt on 10/18/10 with an original face value of $200,000




5.

“10% Senior Secured Convertible Debenture Due December 11, 2011” issued to Ellis
International Ltd on 12/11/09 with an original face value of $33,333




6.

“10% Senior Secured Convertible Debenture Due December 14, 2011” issued to Ellis
International Ltd on 12/30/09 with an original face value of $66,670




7.

“10% Senior Secured Convertible Debenture Due December 14, 2011” issued to Ellis
International Ltd on 4/22/10 with an original face value of $134,170




8.

“10% Senior Secured Convertible Debenture Due October 18, 2012” issued to Ellis
International Ltd on 10/18/10 with an original face value of $75,000




9.

“10% Senior Secured Convertible Debenture Due December 11, 2011” issued to
Momona Capital on 12/11/09 with an original face value of $16,667




10.

“10% Senior Secured Convertible Debenture Due December 14, 2011” issued to
Momona Capital on 12/30/09 with an original face value of $33,333




11.

“10% Senior Secured Convertible Debenture Due December 14, 2011” issued to
Momona Capital on 04/22/10 with an original face value of $33,333




12.

“10% Senior Secured Convertible Debenture Due October 18, 2012” issued to Momona
Capital on 10/18/10 with an original face value of $30,000




13.

“10% Senior Secured Convertible Debenture Due December 11, 2011” issued to Lane
Ventures, Inc. on 12/11/09 with an original face value of $8,250




14.

“10% Senior Secured Convertible Debenture Due December 14, 2011” issued to Lane
Ventures, Inc. on 12/30/09 with an original face value of $16,750




15.

“10% Senior Secured Convertible Debenture Due December 14, 2011” issued to Lane
Ventures, Inc. on 04/22/10 with an original face value of $16,750




16.

“10% Senior Secured Convertible Debenture Due October 18, 2012” issued to Lane
Ventures, Inc. on 10/18/10 with an original face value of $20,000






